Campbell, C. J.,
delivered the opinion of the court.
The court erred in refusing to allow the accused to testify as a witness for himself. The State having introduced the dying declarations of the deceased, the accused was thereby made a competent witness. The object of § 1603 of the Code of 1880 was to make the accused a competent witness for himself, when the testimony of the person on or against whom or whose property the offence is alleged to have been committed was used against him. Its purpose was to effect justice by hearing the accused as a witness in response to the testimony of his adversary. Although the person on whom the murder was alleged to have been committed was not introduced as a witness by the State, in the sense of being on the stand confronting the accused, he was made a witness through what is claimed to be, and what was admitted in evidence as his dying declarations, and it is within the spirit of the statute that the accused should be heard as a witness for himself under these circumstances. Strickland v. Hudson, 55 Miss. 235.
When the dying declarations were offered in evidence it was the duty of the court, before admitting them, to fully investigate the circumstances under which they were made, with the view of ascertaining whether they were admissible in evidence as such under the rules of law with respect to that sort of evidence. The competency of such evidence is a preliminary inquiry to be made by the court, which should be satisfied of it before the jury is permitted to hear it.

Judgment reversed.